Citation Nr: 0515807	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  01-09 650	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for left knee disorder, to 
include degenerative arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active duty from April 1942 to January 1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Buffalo, New York, Regional Office (RO) that continued a 
denial of service connection for a left knee disorder, 
currently diagnosed as degenerative arthritis.  This matter 
has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900.

This matter was REMANDED for further development by the Board 
in March 2004.  It was remanded to the Appeals Management 
Center (AMC).  After development, the AMC granted service 
connection for the left knee disorder, including arthritis.  
As noted below, that action renders the service connection 
issue moot, and requires the dismissal of the appeal as to 
this issue.

As a separate issue, there is a question as to the evaluation 
to be assigned.  Following the grant of service connection, 
the AMC assigned a 10 percent rating from May 23, 2000; a 100 
percent rating from November 03, 2003, for surgery and 
convalescence; and a 10 percent rating from April 1, 2004.  
The basis for the latter two ratings is unclear given that a 
total left knee replacement was carried out, and in view of 
the provisions of 38 C.F.R. § 4.71a, Code 5055.  That 
provision directs that a 100 percent rating is assigned for a 
year after the surgery and a minimum 30 percent rating is for 
assignment.

Nevertheless, appellant was informed, of the above 
determination, in part improperly, by a supplemental 
statement of the case.  See 38 C.F.R. § 19.26.  The case was 
then returned to the Board, incorrectly noting that the 
action did not represent a complete grant of the benefit.  As 
to the appellate issue this is incorrect.  Where service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of the compensation level 
assigned to the disability.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Some of these defects are noted in the 
Informal hearing presentation made before the Board, but this 
is not the proper forum for that action.  See 38 C.F.R. 
§ 20.300.  As such, the matter of the correct evaluation to 
be assigned is referred to the RO for appropriate action, to 
include effectuating the correct ratings given the provisions 
of Diagnostic Code 5055.

The decision herein is limited to the only issue developed 
for appellate review, that cited on the title page.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1942 to January 1946.

2.	A rating decision by the Appeals Management Center in 
December 2004, during the pendancy of the appeal, granted 
appellant service connection for the claimed disability.  
This is a complete grant of the benefit sought on appeal.

3.	The issue of entitlement to an increased initial rating 
has not been submitted to the Agency of Original Jurisdiction 
for adjudication, and the Board does not have jurisdiction to 
consider that issue.


CONCLUSION OF LAW

There is currently no substantive appeal before the Board.  
38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.300 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200 (2004).  In this case, the issue that was 
substantively appealed to the Board was entitlement to 
service connection for a left knee disorder, to include 
degenerative arthritis.  In May 2004, the Board remanded this 
claim to the Appeals Management Center for further 
development.  In a rating decision of December 2004, the 
Appeals Management Center granted service connection for 
degenerative joint disease of the left knee.  This represents 
a complete grant of the benefit sought on appeal.


ORDER

The appeal is dismissed as the benefit sought on appeal has 
been granted by the RO.


                       
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


